Exhibit 10.3

STOCK BACK-TO-BACK AGREEMENT

THIS STOCK BACK-TO-BACK AGREEMENT (this “Agreement”) is made and entered into as
of this 13th day of December, 2015, by and between Steven M. Mariano (the
“Seller”) and Patriot National, Inc., a Delaware corporation (the “Purchaser”).

RECITALS

WHEREAS, on December 13, 2015, Seller, Purchaser and certain investors named
therein and their permitted successors and assigns (the “Investors”) entered
into a Securities Purchase Agreement (the “Securities Purchase Agreement”),
pursuant to which (a) Purchaser will sell (i) an aggregate 666,666 shares of
common stock of Purchaser, par value $0.001 per share (the “Common Stock”),
(ii) warrants to acquire up to 2,083,333 additional shares of Common Stock (the
“Series A Warrants”) (as exercised, collectively, the “Series A Warrant Shares”)
and (iii) warrants to acquire additional shares (subject to adjustment) of
Common Stock (the “Series B Warrants”, and together with the Series A Warrants,
the “Warrants”) (as exercised, collectively, the “Series B Warrant Shares”, and
together with the Series A Warrant Shares, the “Warrant Shares”); and (b) Seller
will sell an aggregate 2,500,000 shares of Common Stock.

WHEREAS, subject to the terms and conditions of the Securities Purchase
Agreement, upon any exercise of the Warrants by Investors, Seller desires to
sell to Purchaser, and Purchaser desires to purchase from Seller, a number equal
to 60% of the Warrant Shares to be issued in connection with the exercise by
Investors of such Warrants, on the terms and conditions set forth in this
Agreement (a “Back-to-Back Transaction”).

NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

SALE AND PURCHASE OF COMMON SHARES

Section 1.1 Purchase. Subject to the terms and conditions of this Agreement, at
each Closing (as defined below), Seller agrees to sell, assign, transfer, convey
and deliver to Purchaser, a number equal to 60% of the Warrant Shares (other
than the Base Shares, as defined in the Series B Warrants) to be issued in
connection with the exercise by an Investor of such Warrants (the “Back-to-Back
Shares”) and Purchaser agrees to purchase, acquire and accept the Back-to-Back
Shares from Seller. The purchase price for each Back-to-Back Share shall be
equal to the exercise price per Warrant Share delivered by the Company to the
Investor (the “Purchase Price”). The aggregate amount paid for all Warrant
Shares issued on any Closing Date will be the “Aggregate Purchase Price.” For
the avoidance of doubt, any exercise price paid by Investors at the time the
Warrants were sold shall be excluded from the calculation of the Purchase Price
and Aggregate Purchase Price.

Section 1.2 Closing. The closing of a Back-to-Back Transaction (a “Closing”)
will take place on the same day the Warrant Shares are transferred to the
Investors (a “Closing Date”). At each Closing, (a) Seller shall deliver or cause
to be delivered to Purchaser all of Seller’s right, title and interest in and to
the Back-to-Back Shares by an appropriate method reasonably agreed to by
Purchaser and Seller, together, in each case, with all documentation reasonably
necessary to transfer to Purchaser right, title and interest in and to the
Back-to-Back Shares and (b) Purchaser shall pay Seller the Aggregate Purchase
Price in cash by wire transfer of immediately available funds in accordance with
the wire transfer instructions provided by Seller to Purchaser.

 

1



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby makes the following representations and warranties to Purchaser,
each of which is true and correct on the date hereof and the Closing Date and
shall survive the Closing Date.

Section 2.1 Existence and Power.

(a) Seller has full right, power and authority to enter into this Agreement and
to sell, assign, transfer and deliver the Back-to-Back Shares to be sold by
Seller hereunder;

(b) The sale of the Back-to-Back Shares to be sold by Seller hereunder and the
compliance by Seller with this Agreement and the consummation of the
transactions herein and therein contemplated will not (A) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which Seller is a party or
by which Seller is bound or to which any of the property or assets of Seller is
subject or (B) result in any violation of any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
Seller or any of its subsidiaries or any property or assets of Seller, except,
in the case of (A) and (B), as would not, individually or in the aggregate,
affect the validity of the Back-to-Back Shares to be sold by Seller or
reasonably be expected to materially impact Seller’s ability to perform its
obligations under this Agreement; and no consent, approval, authorization,
order, registration or qualification of or with any such court or governmental
body or agency is required for the performance by Seller of its obligations
under this Agreement and the consummation by Seller of the transactions
contemplated by this Agreement in connection with the Back-to-Back Shares to be
sold by Seller hereunder.

Section 2.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly executed and delivered by Seller and constitutes a legal, valid and
binding obligation of Seller, enforceable against Seller in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and other similar laws of general application
affecting enforcement of creditors’ rights generally and general principles of
equity.

Section 2.3 Title to Back-to-Back Shares. Seller now is and, at the time of
delivery of the Back-to-Back Shares to be sold by Seller pursuant to this
Agreement will be the lawful owner of such Back-to-Back Shares and has and, at
the time of delivery of such Back-to-Back Shares, will have good and valid title
to such Back-to-Back Shares, and upon delivery of and payment for such
Back-to-Back Shares, Purchaser will acquire good and valid title to such Shares
free and clear of any liens, charges and encumbrances created by Seller.

Section 2.4 Absence of Litigation. There is no action, suit, claim, proceeding,
inquiry or investigation before or by any court, public board, government agency
or self-regulatory organization or body pending or, to the knowledge of the
Stockholder, threatened against or affecting Seller that could reasonably be
expected to have a material adverse affect on the ability of Seller to perform
its obligations hereunder.

Section 2.5 Acknowledgment. Seller acknowledges that the number of Warrant
Shares is subject to adjustment as set forth in the Warrants and any such
adjustment may require Seller to sell to Purchaser more Back-to-Back Shares than
if the Warrants were exercisable upon issuance.

 

2



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby makes the following representations and warranties to Seller,
each of which is true and correct on the date hereof and the Closing Date and
shall survive the Closing Date.

Section 3.1 Existence and Power.

(a) Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has the power, authority
and capacity to execute and deliver this Agreement, to perform Purchaser’s
obligations hereunder, and to consummate the transactions contemplated hereby.

(b) The execution and delivery of this Agreement by Purchaser and the
consummation by Purchaser of the transactions contemplated hereby (i) does not
require the consent, approval, authorization, order, registration or
qualification of, or filing with, any governmental authority or court, or body
or arbitrator having jurisdiction over Purchaser; and (ii) except as would not
have an adverse effect on the ability of Purchaser to consummate the
transactions contemplated by this Agreement, does not and will not constitute or
result in a breach, violation or default under, any note, bond, mortgage, deed,
indenture, lien, instrument, contract, agreement, lease or license, whether
written or oral, express or implied, to which Purchaser is a party, with
Purchaser’s certificate of incorporation or bylaws, or any statute, law,
ordinance, decree, order, injunction, rule, directive, judgment or regulation of
any court, administrative or regulatory body, governmental authority,
arbitrator, mediator or similar body on the part of Purchaser or cause the
acceleration or termination of any obligation or right of Purchaser or any other
party thereto.

Section 3.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly authorized, executed and delivered by Purchaser and constitutes a
legal, valid and binding obligation of Purchaser, enforceable against Purchaser
in accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and other similar
laws of general application affecting enforcement of creditors’ rights generally
and general principles of equity.

Section 3.3 Sufficient Funds. Purchaser has as of the date hereof and will have
as of the Closing Date access to fully committed funds sufficient to consummate
the transactions contemplated by this Agreement.

ARTICLE IV

COVENANTS

Section 4.1 Reservation of Shares. Seller at all times shall (a) own sufficient
shares of Common Stock to satisfy his obligations under Section 1.1 (including
shares of Common Stock that would be reasonably anticipated necessary upon any
adjustments of the Warrants), (b) not sell or transfer (contingently or
otherwise) any shares of Common Stock that will leave him with ownership of less
than such number of shares of Common Stock and (c) not place or permit to exist
any liens, charges or encumbrances.

Section 4.2 Taxes. Seller shall bear and pay any transfer or other taxes
incurred by Seller or Purchaser in connection with the sale and purchase of the
Back-to-Back Shares.

Section 4.3 Notices. Purchaser shall give Seller prompt notice of Purchaser’s
receipt of any exercise notice under the Warrants and of the Closing Date.

 

3



--------------------------------------------------------------------------------

Section 4.4 Amendments to the Warrants. Purchaser agrees not to amend, modify or
waive the provisions of the Warrants that would increase the exercise price of
the Warrants or the number of Warrant Shares, in each case without the prior
written consent of Seller.

Section 4.5 Cashless Exercise. If the Investors use a cashless exercise,
Section 1.1 of this Agreement shall apply as if such exercise had not been
cashless.

Section 4.6 Black-Scholes Put. If Purchaser purchases a Warrant pursuant to
Section 4(c) of a Warrant (the “Put”), Section 1.1 of this Agreement shall apply
and (a) the number of Back-to-Back Shares Seller shall sell to Purchaser shall
equal (i) the amount paid by Purchaser pursuant to Section 4(c) of such Warrant
divided by (ii) the price per share of Common Stock to be paid in the
transaction that triggers the Put and the Aggregate Purchase Price shall equal
(x) such number of Back-to-Back Shares multiplied by (y) $0.01.

ARTICLE V

MISCELLANEOUS PROVISIONS

Section 5.1 Notice. Any notice provided for in this Agreement shall be delivered
in accordance with Section 9(f) of the Securities Purchase Agreement.

Section 5.2 Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.

Section 5.3 Assignment; Binding Agreement. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned, in whole or in
part, by any of the parties without the prior written consent of the other
parties. This Agreement and the various rights and obligations arising hereunder
shall inure to the benefit of and be binding upon the parties hereto and their
successors and assigns.

Section 5.4 Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

Section 5.5 Governing Law; Waiver of Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Purchaser and Seller
each hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or thereby, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such

 

4



--------------------------------------------------------------------------------

suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. Nothing contained herein shall be deemed
or operate to preclude Purchaser from bringing suit or taking other legal action
against Seller in any other jurisdiction to collect on Seller’s obligations to
Purchaser or to enforce a judgment or other court ruling in favor of such Buyer.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY
OTHER TRANSACTION DOCUMENT OR IN CONNECTION WITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.

Section 5.6 No Third Party Beneficiaries or Other Rights. Nothing herein shall
grant to or create in any person not a party hereto, or any such person’s
dependents or heirs, any right to any benefits hereunder, and no such party
shall be entitled to sue any party to this Agreement with respect thereto.

Section 5.7 Waiver; Consent. This Agreement and its terms may not be changed,
amended, waived, terminated, augmented, rescinded or discharged (other than in
accordance with its terms), in whole or in part, except by a writing executed by
the parties hereto.

Section 5.8 No Broker. Except as previously disclosed to each other party, no
party has engaged any third party as broker or finder or incurred or become
obligated to pay any broker’s commission or finder’s fee in connection with the
transactions contemplated by this Agreement.

Section 5.9 Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

Section 5.10 Costs and Expenses. Each party hereto shall each pay their own
respective costs and expenses in connection with the negotiation, preparation,
execution and performance of this Agreement.

Section 5.11 Severability. If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

Section 5.12 Termination. This Agreement shall be terminated upon the expiration
date of the Warrants.

 

5



--------------------------------------------------------------------------------

(Signatures appear on the next page.)

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

PATRIOT NATIONAL, INC. By:  

/s/ Christopher A. Pesch

Name:   Christopher A. Pesch Title:   Executive Vice President, General Counsel,
Chief Legal Officer and Secretary

[Signature Page to Stock Back To Back Agreement]



--------------------------------------------------------------------------------

STOCKHOLDER: By:  

/s/ Steven M. Mariano

  Steven M. Mariano

[Signature Page to Stock Back To Back Agreement]